 
Exhibit 10.1

 
INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Investment Management Trust Agreement (this “Agreement”) is made effective
as of November 20, 2017 by and between Big Rock Partners Acquisition Corp., a
Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).
 
WHEREAS, the Company’s registration statements on Form S-1, Nos. 333-220947 and
333-221659 (the “Registration Statements”) and prospectus (the “Prospectus”) for
the initial public offering of the Company’s units (the “Units”), each of which
consists of one share of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), one right to receive one-tenth of one share of Common
Stock upon a Business Combination (defined below) and one-half of one warrant,
each whole warrant entitling the holder thereof to purchase one share of Common
Stock (such initial public offering hereinafter referred to as the “Offering”),
have been declared effective as of the date hereof by the U.S. Securities and
Exchange Commission; and
 
WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with EarlyBirdCapital, Inc. as representative (“EBC”
or the “Representative”) of the several underwriters (the “Underwriters”) named
therein; and
 
WHEREAS, as described in the Registration Statements, $60,000,000 of the gross
proceeds of the Offering and sale of the Private Placement Units (as defined in
the Underwriting Agreement) (or $69,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property ,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
 
NOW THEREFORE, IT IS AGREED:
 
1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:
 
(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at J.P.
Morgan Chase Bank, N.A. and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;
 
(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;
 
 
1

 
 
(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraph (d) of Rule 2a-7 promulgated under the Investment Company Act of 1940,
as amended, which invest only in direct U.S. government treasury obligations, as
determined by the Company; the Trustee may not invest in any other securities or
assets, it being understood that the Trust Account will earn no interest while
account funds are uninvested awaiting the Company’s instructions hereunder and
the Trustee may earn bank credits or other consideration during such periods;
 
(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e) Promptly notify the Company of all communications received by the Trustee
with respect to any Property requiring action by the Company;
 
(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;
 
(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;
 
(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;
 
(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, President, Chief Financial Officer, Secretary or Chairman of
the board of directors (the “Board”) or other authorized officer of the Company,
and, in the case of a Termination Letter in a form substantially similar to that
attached hereto as Exhibit A, acknowledged and agreed to by EarlyBirdCapital,
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account, including interest not previously released to the Company to
pay its franchise and income taxes, only as directed in the Termination Letter
and the other documents referred to therein, or (y) expiration of such time
period provided for in the Company’s amended and restated certificate of
incorporation, as the same may be amended from time to time (the “Last Date”),
if a Termination Letter has not been received by the Trustee prior to such date,
in which case the Trust Account, including interest not previously released to
the Company to pay its franchise and income taxes, shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B and the Property in the Trust Account shall be distributed to the
Public Stockholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, or if the Trustee begins to liquidate the Property because
it has received no such Termination Letter by the Last Date, the Trustee shall
keep the Trust Account open until twelve (12) months following the date the
Property has been distributed to the Public Stockholders;
 
 
2

 
 
(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any income or franchise tax obligation owed by the Company as a
result of assets of the Company or interest or other income earned on the
Property, which amount shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and the Company shall forward
such payment to the relevant taxing authority; provided, however, that to the
extent there is not sufficient cash in the Trust Account to pay such tax
obligation, the Trustee shall liquidate such assets held in the Trust Account as
shall be designated by the Company in writing to make such distribution;
provided, further, that if the tax to be paid is a franchise tax, the written
request by the Company to make such distribution shall be accompanied by a copy
of the franchise tax bill from the State of Delaware for the Company and a
written statement from the principal financial officer of the Company setting
forth the actual amount payable. The written request of the Company referenced
above shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;
 
(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders properly submitted in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company has not consummated an initial Business
Combination within such time as is described in the Company’s amended and
restated certificate of incorporation. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to distribute said funds, and the Trustee shall have no responsibility
to look beyond said request; and
 
(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.
 
2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:
 
(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Executive Officer or Chief
Financial Officer. In addition, except with respect to its duties under Sections
1(i) and 1(j) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;
 
(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;
 
 
3

 
 
(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(j) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first monthly fee at the consummation of the Offering. The Trustee
shall refund to the Company the monthly fee (on a pro rata basis) with respect
to any period after the liquidation of the Trust Account. The Company shall not
be responsible for any other fees or charges of the Trustee except as set forth
in this Section 2(c), Schedule A and as may be provided in Section 2(b) hereof;
 
(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;
 
(e) Provide EBC with a copy of any Termination Letter(s) and/or any other
correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same; and
 
(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.
 
3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
 
(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;
 
 
4

 
 
(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;
 
(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(d) Refund any depreciation in principal of any Property;
 
(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
 
(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;
 
(g) Verify the accuracy of the information contained in the Registration
Statements;
 
(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statements;
 
(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;
 
(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or
 
 
5

 
 
(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.
 
4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.
 
5. Termination. This Agreement shall terminate as follows:
 
(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or
 
(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).
 
6. Miscellaneous.
 
(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.
 
(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.
 
 
6

 
 
(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(k) hereof (which sections may not be modified, amended or deleted
without the affirmative vote of a majority of the then outstanding shares of
Common Stock; provided that no such amendment will affect any Public Stockholder
who has otherwise indicated his election to redeem his shares of Common Stock in
connection with a stockholder vote sought to amend this Agreement), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto and with the prior written consent of EBC.
 
(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.
 
(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson or Sharmin Carter
Fax No.: (212) 509-5150
 
if to the Company, to:
 
Big Rock Partners Acquisition Corp.
2645 N. Federal Highway
Suite 230
Delray Beach, FL 33483
Attn: Richard Ackerman


 
 
7

 
 
in each case, with copies to:
 
Akerman LLP
Three Brickell City Centre
98 Southeast 7th Street,
Suite 1100
Miami, FL 33131
Attn: Michael Francis, Esq.
Fax No.: (305) 374-5095
 
and
 
EarlyBirdCapital, Inc.
One Huntington Quadrangle, Suite 4C18
Melville, New York 11747
Attn.: Eileen Moore
Fax No.: (212) 661-4936
 
and
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue, 11th Floor
New York, New York 10174
Attn: David Alan Miller, Esq.
Fax No.: (212) 818-8881
 
(f) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.
 
(g) Each of the Company and the Trustee hereby acknowledges and agrees that EBC
on behalf of the Underwriters, is a third party beneficiary of this Agreement.
 
(h) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.
 
[Signature Page Follows]
 


8

 
IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 
 
Continental Stock Transfer & Trust Company, as Trustee  
 
 
 
 
 
By:  
/s/ Francis Wolf

 
 
 
Name: Francis E. Wolf, Jr.

 
 
 
Title: Vice President

 

 
 
Big Rock Partners Acquisition Corp.  
 
 
 
 
 
By:  
/s/ Richard Ackerman

 
 
 
Name: Richard Ackerman

 
 
 
Title: Chief Executive Officer

 



 
  [Signature Page to Investment Management Trust Agreement]
 




9

 

 
SCHEDULE A
 
Fee Item
 
Time and method of payment
 
Amount
Initial set-up fee.
 
Initial closing of Offering by wire transfer.
 
 
$2,000.00
 
 
 
 
 
 
Trustee administration fee
 
Payable annually. First year fee payable, at initial closing of Offering by wire
transfer, thereafter by wire transfer or check.
 
$
10,000.00
 
 
 
 
 
 
Transaction processing fee for disbursements to Company under Sections 1(i) ,
1(j) and 1(k)
 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1
 
$
250.00
 
 
 
 
 
 
Paying Agent services as required pursuant to Section 1(i)
 
Billed to Company upon delivery of service pursuant to Section 1(i)
 
 
Prevailing rates

 
 
Schedule A



 
EXHIBIT A
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson or Sharmin Carter
 
Re:           Trust Account No.   Termination Letter
 
Sir or Madam:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Big Rock Partners Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of _____, 2017 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with ___________ (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
____________. The Company shall notify you at least forty-eight (48) hours in
advance of the actual date of the consummation of the Business Combination (the
“Consummation Date”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on ___________, and
to transfer the proceeds into the trust checking account at [●] to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust checking account at [●] awaiting
distribution, the Company will not earn any interest or dividends.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “ Notification ” ); (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer, which
verifies that the Business Combination has been approved by a vote of the
Company’s stockholders, if a vote is held and (b) joint written instruction
signed by the Company and EarlyBirdCapital, Inc. with respect to the transfer of
the funds held in the Trust Account (the “Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.
 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.
 
Very truly yours,
 
Big Rock Partners Acquisition Corp.
 
 
By: _________________________________________________

Name:
Title:
 

 

 
AGREED TO AND
ACKNOWLEDGED BY
 
EARLYBIRDCAPITAL, INC.
 
By: _________________________________________________ 



 
 
Exhibit A-1

 

 
EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson or Sharmin Carter
 
Re:           Trust Account No.   Termination Letter
 
Sir or Madam:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Big Rock Partners Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of _____, 2017 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on ____________, 20___ and to
transfer the total proceeds into the trust checking account at [●] to await
distribution to the Public Stockholders. The Company has selected [_________]1
as the record date for the purpose of determining the Public Stockholders
entitled to receive their share of the liquidation proceeds. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Stockholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company. Upon the distribution of all the
funds, net of any payments necessary for reasonable unreimbursed expenses
related to liquidating the Trust Account, your obligations under the Trust
Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.
 
Very truly yours,
 
Big Rock Partners Acquisition Corp.
 
 
By: _________________________________________________

Name:
Title:
 
cc: EarlyBirdCapital, Inc.
 
1 12 months from the closing of the Offering (or up to 18 months from the
closing of the Offering if we extend the period of time to consummate a business
combination by the full amount of time).
 
Exhibit B-1

 
EXHIBIT C
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Accounting Department: Sharmin Carter and Celeste Gonzalez
 
Re:           Trust Account No.   Tax Payment Withdrawal Instruction
 
Ladies:
 
Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Big Rock Partners Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of _____, 2017 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.
 
The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:
 
[WIRE INSTRUCTION INFORMATION]
 
Very truly yours,
 
Big Rock Partners Acquisition Corp.
 
 
By: _________________________________________________

Name:
Title:
 
cc: EarlyBirdCapital, Inc.
 
Exhibit C-1

 
EXHIBIT D
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson or Sharmin Carter
 
Re:           Trust Account No.   Stockholder Redemption Withdrawal Instruction
 
Sir or Madam:
 
Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Big Rock Partners Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of _____, 2017 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders of the Company $_______ of the principal and interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.
 
The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
redeeming Public Stockholders in accordance with your customary procedures.
 
Very truly yours,
 

Big Rock Partners Acquisition Corp.
 
 
By: _________________________________________________

Name:
Title:
 
cc: EarlyBirdCapital, Inc.
 
 
Exhibit D-1
